United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                June 26, 2007
                         FOR THE FIFTH CIRCUIT
                         _____________________
                                                           Charles R. Fulbruge III
                                                                   Clerk
                           Summary Calendar
                             No. 07-60143
                        _____________________


RICHARD DEAN,
                                                Plaintiff - Appellant,

            v.

FEDERAL HOME LOAN MORTGAGE CORPORATION, doing business       as
Homesteps; KIM HAYNES; LATTER AND BLUM INCORPORATED           REALTORS;
FREDDIE MAC; VIRGINIA MCCOY; MARJORIE SCHROEDER;              STEPHANIE
MCCONNELL,
                                          Defendants -       Appellees.

-------------------------

KRISTIE AYLETT,
                                                Plaintiff - Appellant,

            v.

FEDERAL HOME LOAN MORTGAGE CORPORATION, doing business       as
Homesteps; KIM HAYNES; LATTER AND BLUM INCORPORATED           REALTORS;
FREDDIE MAC; VIRGINIA MCCOY; MARJORIE SCHROEDER;              STEPHANIE
MCCONNELL,
                                          Defendants -       Appellees.

                         ---------------------
         Appeal from the United States District Court for the
              Southern District of Mississippi, Gulfport
                         ---------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*



     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Plaintiffs-Appellants Richard Dean and Kristie Aylett appeal

from the judgment of the district court, signed December 20, 2006,

granting summary judgment motions of the defendants to dismiss the

actions of Dean and Aylett with prejudice.          We have reviewed with

care the briefs of the parties and the record on appeal, and have

considered   with   equal   care   the     memorandum   opinion    and   order

granting motions for summary judgment likewise signed by the

district court on December 20, 2006. Based on our consideration of

the material facts, which are not in genuine dispute, and the law

applicable to the actions filed by Plaintiffs-Appellants herein, we

affirm judgment of the district court dismissing all claims with

prejudice.   In light of our ruling, we deny as moot the motion of

Defendants-Appellees    Latter     &   Blum,   Virginia   McCoy,    Marjorie

Schroeder, and Stephanie McConnell to be dismissed as defendants in

this case.

JUDGMENT AFFIRMED; MOTIONS DENIED.




                                       2